Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/930,485 received December 9, 2021. Claims 1, 3, 6, 9 and 13 are amended, and claims 2, 4-5, 7-8, 10-12 and 14-16 are left as original.
Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 6,469,477. The claims comprise a novel control of a timing circuit which is used to control a main switching element so as to minimize the power consumption of the charging circuit once the battery reaches a full charge.
Regarding Claim 1: Though the prior art discloses a charging circuit comprising input power and a charging controller to charge a secondary battery of an electronic device with circuitry designed to reduce wasted power consumption, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
a main switching element configured to be turned on in a state where a potential difference between the input component and a gate terminal is higher than or equal to a set value, the main switching element being provided on the power line between the input component and the charging control unit;
a time constant circuit having a function of maintaining the potential difference at the set value or higher for a predetermined time after power is input to the input component and a function of maintaining the potential difference at lower than the set value after the predetermined time is elapsed;
a controller configured to be driven with power supplied from the input component to control the main switching element, the controller being connected to the power line between the secondary battery and the main switching element; and
a full charge detector configured to detect a fully charged state of the secondary battery,
wherein the controller maintains an ON state of the main switching element by being driven within the predetermined time after power is input to the input component and stopping the function of the time constant circuit, and
when the full charge detector detects the fully charged state, the controller turns off the main switching element by restoring the function of the time constant circuit after the predetermined time is elapsed.
Regarding Claim 3: Though the prior art discloses an electrical device comprising a charging circuit comprising input power and a charging controller to charge a secondary battery of an electronic device with circuitry designed to reduce wasted power consumption, it fails to teach or suggest the aforementioned limitations of claim 3, and further including the combination of:
a main switching element configured to be turned on in a state where a potential difference between the input component and a gate terminal is higher than or equal to a set value, the main switching element being provided on the power line between the input component and the charging control unit;
a time constant circuit having a function of maintaining the potential difference at the set value or higher for a predetermined time after power is input to the input component and a function of maintaining the potential difference at lower than the set value after the predetermined time is elapsed;
a controller configured to be driven with power supplied from the input component to control the main switching element, the controller being connected to the power line between the secondary battery and the main switching element; and
a full charge detector configured to detect a fully charged state of the secondary battery; and
a load configured to be driven by the secondary battery,
wherein the controller maintains an ON state of the main switching element by being driven within the predetermined time after power is input to the input component and stopping the function of the time constant circuit, and
when the full charge detector detects the fully charged state, the controller turns off the main switching element by restoring the function of the time constant circuit after the predetermined time is elapsed.
Regarding Claim 9: Though the prior art discloses a charging method comprising input power and a charging controller to charge a secondary battery of an electronic device with circuitry designed to reduce wasted power consumption, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
turning on, by a main switching element, in a state where a potential difference between the input component and a gate terminal is higher than or equal to a set value, the main switching element being provided on the power line between the input component and the charging control unit;
maintaining, by a time constant circuit, the potential difference at the set value or higher for a predetermined time after power is input to the input component and maintaining the potential difference at lower than the set value after the predetermined time is elapsed;
driving, by a controller, with power supplied from the input component to control the main switching element, the controller being connected to the power line between the secondary battery and the main switching element; and
detecting, by a full charge detector, a fully charged state of the secondary battery,
wherein the controller maintains an ON state of the main switching element by being driven within the predetermined time after power is input to the input component and stopping the time constant circuit, and
when the full charge detector detects the fully charged state, the controller turns off the main switching element by restoring the time constant circuit after the predetermined time is elapsed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859